Citation Nr: 1708373	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  11-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to August 1992.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 RO decision that in pertinent part, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a left shoulder disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her October 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing in Washington, D.C., i.e., a Central Office hearing. The requested Board hearing was scheduled in March 2017.

In a report of contact dated in late February 2017, the Veteran stated that she wanted to cancel her Central Office hearing, and instead requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board regarding her appeal, to be held at the local VA Medical Center in Richmond, Virginia. 

The Veteran is entitled to a videoconference hearing before the Board adjudicates her appeal. See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2016). This hearing must be scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1. Schedule a Board videoconference before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures.  If feasible, schedule the hearing at the Richmond VAMC, per the Veteran's request.  Otherwise, schedule the Veteran for the requested hearing at the VARO nearest her home.

Notify the Veteran and her representative of the date, time, and location of this hearing, and put a copy of this notice letter in her claims file. 

2. Once the Veteran has been afforded this requested hearing, or in the event that she withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of her claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



